FILED
                             NOT FOR PUBLICATION                            JUN 30 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



KENNETH JEROME PACKNETT,                         No. 09-17410

               Plaintiff - Appellant,            D.C. No. 5:08-cv-02517-JF

  v.
                                                 MEMORANDUM *
S. PATRAKIS; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Northern District of California
                      Jeremy Fogel, District Judge, Presiding

                              Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN and FISHER, Circuit Judges.

       Kenneth Jerome Packnett, a California state prisoner, appeals pro se from

the district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

violations of his First, Eighth, and Fourteenth Amendment rights. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo, and we may affirm on

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
any ground supported by the record. Corales v. Bennett, 567 F.3d 554, 562 (9th

Cir. 2009). We affirm.

      The district court properly granted summary judgment on Packnett’s

retaliation claim, to the extent that he alleged one, because Packnett failed to raise

a triable dispute as to whether he was engaged in any constitutionally protected

conduct. See Rhodes v. Robinson, 408 F.3d 559, 567-68 (9th Cir. 2005) (stating

the elements of a retaliation claim).

      Summary judgment was proper on Packnett’s conditions of confinement

claim because Packnett failed to raise a triable dispute as to whether the cell block

search was “conducted only for calculated harassment.” Vigliotto v. Terry, 873
F.2d 1201, 1203 (9th Cir. 1989) (citation and internal quotation marks omitted).

      The district court properly granted summary judgment on Packnett’s medical

treatment claim because Packnett failed to raise a triable dispute as to whether the

defendants were deliberately indifferent to his medical needs. See Toguchi v.

Chung, 391 F.3d 1051, 1057-58 (9th Cir. 2004).

      The district court properly granted summary judgment on Packnett’s

conspiracy claim because Packnett failed to raise a triable dispute as to any

constitutional violations. See Woodrum v. Woodward Cnty., 866 F.2d 1121, 1126

(9th Cir. 1989).


                                           2                                     09-17410
      The district court did not err in staying discovery pending resolution of

defendants’ qualified immunity claim. See Crawford-El v. Britton, 523 U.S. 574,

598 (1998).

      The district court did not abuse its discretion in denying as moot Packnett’s

motion for appointment of an expert witness. See United States v. Rodriguez-Lara,

421 F.3d 932, 939 (9th Cir. 2005) (refusal to appoint expert witness reviewed for

abuse of discretion).

      Packnett’s remaining contentions are unpersuasive.

      All pending motions are denied.

      AFFIRMED.




                                          3                                   09-17410